Exhibit 3.2 ARTICLES OF AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION OF CTI BIOPHARMA CORP. CERTIFICATE OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF THE SERIES N-1 PREFERRED STOCK October 29, 2015 Pursuant to the Washington Business Corporation Act, Chapter 23B.10, the undersigned officer of CTI BioPharma Corp., a Washington corporation (the “Corporation”), does hereby submit for filing this Articles of Amendment: FIRST:The name of the Corporation is CTI BioPharma Corp.
